Case: 14-10956   Date Filed: 10/24/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10956
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:13-cr-60258-JIC-5



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ANGELA DIONE ROSIER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 24, 2014)

Before TJOFLAT, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-10956     Date Filed: 10/24/2014   Page: 2 of 3


      Angela Dione Rosier appeals her sentence of 49 months of imprisonment,

which she received after pleading guilty to conspiring to commit access device

fraud. 18 U.S.C. § 1029(b)(2). Rosier challenges the two-level enhancement of her

sentence for targeting a vulnerable victim. United States Sentencing Guidelines

Manual § 3A1.1(b)(1) (Nov. 2013). We affirm.

      The district court did not clearly err in finding that Rosier “knew or should

have known that a victim of [her] offense was a vulnerable victim.” Id. Rosier

worked as a secretary and a data entry clerk for a company that provided in-home

phlebotomy services for elderly and invalid patients. Rosier gave her network

username and password to a person who then accessed the company’s database and

downloaded the personal identification information of 1,308 patients. The district

court was entitled to find that Rosier had observed the birthdates and ailments of

patients and knew the patients were susceptible to identity theft because of their

“advancing or elderly age” and because of their medical conditions. See United

States v. Bradley, 644 F.3d 1213, 1289 (11th Cir. 2011) (concluding that AIDS and

hemophilia patients “were vulnerable due to their medical condition”); United

States v. Yount, 960 F.2d 955, 957 (11th Cir. 1992) (concluding that trust

accountholders were vulnerable victims because of their advanced age and

inability to manage their finances).




                                          2
              Case: 14-10956    Date Filed: 10/24/2014    Page: 3 of 3


      Even if the district court had erred by enhancing Rosier’s sentence, that error

would have been be harmless. The district court stated that it would have imposed

the same sentence even if it had “improperly imposed” the enhancement. See

United States v. Keene, 470 F.3d 1347, 1349 (11th Cir. 2006). Rosier’s sentence,

which is eight months less than the low end of her advisory guidelines range of 57

to 71 months and well below her maximum statutory sentence of five years, is

reasonable.

      We AFFIRM Rosier’s sentence.




                                         3